Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(i) as being anticipated by U.S. Patent 8788405 by Sprague et. al. (hereafter Sprague).

Claim 1:
Sprague discloses
“one or more computer readable storage devices configured to store a plurality of computer executable instructions; and one or more hardware computer processors in communication with the one or more computer readable storage devices and configured to execute the plurality of computer executable instructions to cause the computer system to:”[fig. 1] 
“generate a first interactive user interface that includes one or more input areas configured to receive user input for indicating one or more key values and one or more data tables;” [generate a first interactive user interface (fig. 5 510/530) that includes one or more input areas configured to receive user input (col. 9 lines 54-59, lead box 510 allows the analyst to select; col. 9 lines 60-68, click on the name of a given cluster strategy in the cluster strategy box 530)for indicating one or more key values (col. 9 lines 54-59, seed list 210/strategy to generate a seed list)and one or more data tables (fig. 5 530 stategy-A SimpleClusterStrategy is one or more data tables; fig. 5 525 cluster summary list shows one or more tables)]
“receive a first request that includes a first key value and a plurality of data tables, wherein the plurality of data tables includes data items that are related based at least partly on respective one or more key values;” [receive a first request (col. 9 lines 45-53, web application or dynamic web page displayed within the client; request from client ) that includes a first key value (fig. 5 510 strategy A is a first key value) and a plurality of data tables (fig. 5 525 cluster summary list; cluster summary list is a plurality of tables), wherein the plurality of data tables includes data items (col. 10 lines 1-10, summaries of the clusters 252 in the cluster summary list 525;  summaries of the clusters are data items) that are related (fig. 5) based at least partly on respective one or more key values (col. 9 lines 54-59, seed list 210/strategy to generate a seed list)]
“perform versioning on the data items in the plurality of data tables, wherein the versioning is performed at least by aggregating a subset of data items from the plurality of data tables that correspond with the first key value; and” [perform versioning (col. 10 lines 24-25 arranged by that characteristic) on the data items (summaries of the clusters 252) in the plurality of data tables (fig. 5 525 cluster summary list shows plurality of data tables), wherein the versioning is performed (col. 10 lines 24-25 arranged by that characteristic; col. 10 lines 10-25, score, size, assigned analyst, or date created) at least by aggregating a subset of data items(col. 10 lines 1-10, summaries of the clusters 252)  from the plurality of data tables(fig. 5 525 cluster summary list shows plurality of data tables) that correspond with the first key value(fig. 5 510 strategy A is a first key value)]
“generate a second interactive user interface to display information associated with the versioning such that different versions corresponding to the first key value are displayed in a timeline or storyline.” [generate a second interactive user interface to display information (col. 10 lines 26-40, analyst clicks on summary within the cluster summary list)associated with the versioning (col. 10 lines 24-25 arranged by that characteristic; col. 10 lines 10-25, score, size, assigned analyst, or date created) such that different versions (fig. 5, scores 73, 47, 36, 32, 29, 23, 14, 14)corresponding to the first key value(fig. 5 510 strategy A is a first key value) are displayed in a timeline or storyline (col. 10 lines 24-25, arranged by that characteristic; score)]
Claim 2:
Sprague discloses “The computer system of claim 1, wherein the first request includes a second key value, and wherein the plurality of computer executable instructions further cause the computer system to: in response to performing the versioning, sub-group or map the aggregated subset of data items based at least in part on the second key value.”  [wherein the first request (col. 9 lines 45-53, web application or dynamic web page displayed within the client) includes a second key value (col. 10 lines 11-25, enter a characteristic of a cluster 252 in the search text box), and wherein the plurality of computer executable instructions further cause the computer system to: in response to performing the versioning(col. 10 lines 24-25 arranged by that characteristic; col. 10 line 11 order), sub-group or map (col. 10 line 11, selection)the aggregated subset of data items(col. 10 lines 1-10, summaries of the clusters 252)   based at least in part on the second key value(col. 10 lines 11-25, enter a characteristic of a cluster 252 in the search text box)]
Claim 3:
Sprague discloses “The computer system of claim 2, wherein the second interactive user interface displays information associated with the sub-grouping or mapping.”[ wherein the second interactive user interface displays(col. 10 lines 26-40, analyst clicks on summary within the cluster summary list) information (col. 10 lines 26-40, name of the analyst assigned to analyze the cluster 252, the score of the cluster 252, and statistics or graphs generated from the cluster 252)associated with the sub-grouping or mapping(col. 10 line 11, selection)]  
Claim 4:
Sprague discloses “The computer system of claim 1, wherein the plurality of data tables includes a first data table and a second data table, and wherein the plurality of computer executable instructions further cause the computer system to: prior to performing the versioning, automatically enrich the first data table by joining the first data table with the second data table.”  [wherein the plurality of data tables (fig. 5 525 cluster summary list; cluster summary list is a plurality of tables)includes (col. 4 lines 18-20, summaries of the clusters and/or interactive representations of the clusters within the cluster analysis UI) a first data table (fig. 2 252-1, cluster) and a second data table (fig. 2 252-C, cluster), and wherein the plurality of computer executable instructions further cause the computer system to: prior to performing the versioning (col. 7 l. 38-41, after…the cluster engine may score, rank..), automatically enrich (col. 7 line 19-20, detect and merge two overlapping clusters) the first data table (fig. 2 252-1, cluster) by joining (col. 7 line 25, merge) the first data table(fig. 2 252-1, cluster)  with the second data table(fig. 2 252-C, cluster)]
Claim 5:
Sprague discloses “The computer system of claim 4, wherein the automatic enrichment of the first data table includes one of: adding at least one column of data that includes names from the second data table to the first data table, wherein the names correspond to associated identifiers in the first data table; or adding at least one column of data that includes identifiers from the second data table to the first data table, wherein the identifiers correspond to associated names in the first data table.”[ wherein the automatic enrichment (col. 7 line 19-20, detect and merge two overlapping clusters)of the first data table (fig. 2 252-1, cluster) includes one of: adding at least one column of data that includes names (col. 7 lines 15-16, provide additional insight or relationships) from the second data table(fig. 2 252-C, cluster) to the first data table(fig. 2 252-1, cluster)  , wherein the names correspond to associated identifiers (col. 7 lines 11 a common data entity)in the first data table (fig. 2 252-1, cluster); or adding at least one column of data that includes identifiers (col. 7 lines 15-16, provide additional insight or relationships) from the second data table (fig. 2 252-C, cluster) to the first data table (fig. 2 252-1, cluster), wherein the identifiers (col. 7 lines 15-16, provide additional insight or relationships)correspond to associated names  (col. 7 lines 11 a common data entity)in the first data table(fig. 2 252-1, cluster)]  
Claim 6:
Sprague discloses “The computer system of claim 4, wherein the automatic enrichment of the first data table includes formatting data items included within the first data table.”[ wherein the automatic enrichment (col. 7 line 19-20, detect and merge two overlapping clusters) of the first data table (fig. 2 252-1, cluster) includes formatting data items (col. 7 line 25, merge) included within the first data table(fig. 2 252-1, cluster)]  
Claim 7:
Sprague discloses “The computer system of claim 6, wherein the formatting includes preconfigured customizations.”  [wherein the formatting (col. 7 line 25, merge) includes preconfigured customizations (col. 7 lines 36-37, stores history of each merge)]
Claim 8:
Sprague discloses “The computer system of claim 1, wherein the second interactive user interface includes formatted tables of the data items based at least in part on the versioning and first key value.”[ wherein the second interactive user interface(col. 10 lines 26-40, analyst clicks on summary within the cluster summary list) includes formatted tables of the data items(col. 7 l. 38-41, after merging or resolving…the cluster engine may score, ranke..) based at least in part on the versioning (col. 10 line 11-25, order) and first key value (fig. 5 510 strategy A is a first key value]  
Claim 9:
Sprague discloses “The computer system of claim 1, wherein the plurality of computer executable instructions further cause the computer system to: determine distributions or relationships of the data items in the plurality of data tables; and generate a histogram that is based at least in part on the determined distributions or relationships of the data items, wherein the second interactive user interface includes the histogram.”[ determine distributions or relationships of the data items in the plurality of data tables (col. 3 lines 35-37, relationships and related data entities together in a cluster); and generate a histogram (col. 5 lines 33-34, cluster may be stored as a graph data structure)that is based at least in part on the determined distributions or relationships of the data items (col. 3 lines 35-37, relationships and related data entities together in a cluster), wherein the second interactive user interface(col. 10 lines 26-40, analyst clicks on summary within the cluster summary list)  includes the histogram (fig. 5, graph ; col. 5 lines 33-34, cluster may be stored as a graph data structure; graph data structure would be known to cover histogram see for example at least https://www.dictionary.com/browse/histogram – histogram – noun – a graph of frequency distribution in which rectangles with bases on the horizontal axis are given widths equal to the class intervals and heights equal to the corresponding frequencies)]  
Claim 10:
Sprague discloses “The computer system of claim 1, wherein the timeline or storyline correspond to changes to the data items over time, wherein the changes are determined based at least in part on the performed versioning.”[ wherein the timeline or storyline (fig. 5 525; col. 10 lines 24-25, arranged by that characteristic; col. 10 lines 10-25, score, size, assigned analyst, or date created)correspond to changes to the data items over time (col. 10 lines 10-25 date created), wherein the changes (col. 10 lines 10-25 date created) are determined based at least in part on the performed versioning(col. 10 lines 24-25, arranged by that characteristic; col. 10 lines 10-25, score, size, assigned analyst, or date created)]  
Claim 11:
Sprague discloses “The computer system of claim 1, wherein the performed versioning further comprises mapping or organizing the aggregated subset of data items chronologically.”[ wherein the performed versioning (col. 10 lines 24-25, arranged by that characteristic; col. 10 lines 10-25, score, size, assigned analyst, or date created) further comprises mapping or organizing the aggregated subset of data items chronologically (col. 10 lines 10-25, date created)]  
Claims 12-16:
Claims 12-16 recite similar limitations as that of claims 1-2, 4, and 8-9 respectively except that they are directed to the method instead of the system.  Claims 12-16 are rejected under similar rationale as that of claims 1-2, 4, and 8-9.
Claims 17-20:
Claims 17-20 recite similar limitations as that of claims 1-2, 4, and 9 respectively except that they are directed to the method instead of the system.  Claims 17-20 are rejected under similar rationale as that of claims 1-2, 4, and 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. 20140317111 by Zhang et. al. is relevant in view of figure 4 and 6.  Figure 4 providing a search query and distributing sub queries to specified devices, receiving sub query results having list of event references, Ordering the list of event references in a global order list, display range of events from the global order list of events, further request event data corresponding to the range selected from the global order list of events, and display the requested event data.  Figure 6 providing the interactive interface.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924. The examiner can normally be reached M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PHAM/            Primary Examiner, Art Unit 2167